Case 1:17-cv-02664-JPH-MPB Document 129 Filed 07/20/20 Page 1 of 3 PageID #: 1349




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  STEVEN W. PRITT,                                     )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 1:17-cv-02664-JPH-MPB
                                                       )
  CORRECT CARE SOLUTIONS, et al.,                      )
                                                       )
                                Defendants.            )


                    ORDER GRANTING MOTION FOR CLARIFICATION

         Plaintiff Steven Pritt, an Indiana inmate, was transferred from the New Castle Correctional

  Facility to the Marion County Jail several times between December of 2015 and February 2017.

  He brought this action pursuant to 42 U.S.C. § 1983 alleging that he received inadequate medical

  care for his heart condition and mental health issues while he was confined at the Jail. He sued the

  private contractor that provides medical services at the Jail and several individual medical

  providers. The defendants moved for summary judgment and the Court granted the motion in part

  and denied it in part. Dkt. 123. The Court denied the motion as to defendant Nurse Carter, who

  interacted with Mr. Pritt in December 2015 and February 2017. Id. p. 19. The Court explained that

  because Mr. Pritt told Nurse Carter on December 15, 2015, that he was not receiving his

  medication and Nurse Carter did nothing to help him, a reasonable jury might conclude that Nurse

  Carter was deliberately indifferent to Mr. Pritt's serious medical needs in violation of his Eighth

  Amendment rights. Id. Nurse Carter seeks clarification of this order regarding his interaction with

  Mr. Pritt in February of 2017. Mr. Pritt has not responded to the motion.

         There is no dispute of fact regarding whether Nurse Carter was deliberately indifferent to

  Mr. Pritt's serious medical needs in February of 2017. On February 16, 2017, Nurse Carter

                                                   1
Case 1:17-cv-02664-JPH-MPB Document 129 Filed 07/20/20 Page 2 of 3 PageID #: 1350




  conducted Mr. Pritt's intake screening. Dkt. 96-5 at 2 (¶ 6); dkt. 96-1 at 65-70. Mr. Pritt claims he

  told Nurse Carter what medications he was taking, and that Nurse Carter looked at the medications

  he brought with him. Dkt. 114 at 16 (¶ 2). Nurse Carter denies this occurred and claims Mr. Pritt

  denied that he was taking any medications. Dkt. 96-5 at 2 (¶ 6). But it is undisputed that Nurse

  Carter referred Mr. Pritt to the medical provider for consideration of whether he needed medication

  and to mental health staff based on his answers to the mental health questions and that the provider

  prescribed Mr. Pritt's medications the next day. Id. (¶¶ 6, 8). Nurse Carter also cleared Mr. Pritt

  for segregation by confirming there was no medical issue that prevented him from being placed in

  segregation. Id. at 3 (¶ 7). Based on these facts, even when considered in the light most favorable

  to Mr. Pritt, no reasonable jury could find that Nurse Carter was aware of a serious risk to Mr. Pritt

  but disregarded it. See Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016). While courts "look at

  the totality of an inmate's medical care when considering whether that care evidences deliberate

  indifference to serious medical needs," id., because Nurse Carter's December 2015 interaction with

  Mr. Pritt was separated in time by over a year with the February 2017 interaction, these interactions

  are properly considered separately.

         No reasonable jury could conclude that Nurse Carter acted with deliberate indifference to

  Mr. Pritt's medical needs in February 2017. Accordingly, the motion for clarification, dkt. [127],

  is GRANTED consistent with this Order.

  SO ORDERED.

  Date: 7/20/2020




                                                    2
Case 1:17-cv-02664-JPH-MPB Document 129 Filed 07/20/20 Page 3 of 3 PageID #: 1351




  Distribution:

  STEVEN W. PRITT
  196024
  NEW CASTLE - CF
  NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
  1000 Van Nuys Road
  NEW CASTLE, IN 47362

  All Electronically Registered Counsel




                                          3
